Citation Nr: 9915629	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  96-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision by the RO 
that denied the veteran's claim for a disability rating in 
excess of 10 percent for PTSD.  The Board remanded the 
veteran's appeal in February 1998 for further evidentiary 
development.  While on remand, an increased (30 percent) 
rating was assigned for the veteran's PTSD by a January 1999 
RO decision.


FINDING OF FACT

The veteran's PTSD is manifested by moderately debilitating 
problems with his mood being anxious and depressed; his 
affect is appropriate but somewhat restricted, and he appears 
tense and restless.  The veteran does not experience reduced 
reliability and productivity beyond an occasional decrease in 
efficiency with intermittent periods of inability to perform.


CONCLUSION OF LAW

An increased rating for PTSD is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he experiences increased 
symptomatology due to his PTSD that in turn warrants an 
increased disability rating.  Specifically, he has reported 
problems with increased nightmares, irritability, insomnia, 
trouble being around other people, difficulty controlling his 
temper, forgetfulness, problems with concentration, 
nervousness around crowds, panic attacks, hypervigilance, 
exaggerated startled response, suicidal thoughts, and 
flashbacks.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Recently prepared VA treatment records, dated from October 
1992 to August 1998, show the veteran's complaints and/or 
treatment for adverse PTSD symptoms including anxiety, 
depression, flashbacks, nightmares, sleep disturbance, 
intrusive thoughts, difficulty concentrating, being easily 
irritated, detachment, emotional numbing, an inability to 
enjoy any activity, and/or feelings of worthlessness.  
Additionally, these records show that the veteran's adverse 
symptoms have been successfully controlled with a number of 
medications.  Moreover, while the treatment records show the 
severity of his adverse symptomatology has varied over time, 
the veteran's therapist frequently reported that the veteran 
had no homicidal or suicidal thoughts, had a warm and 
flexible affect, had a good appetite, had an adequate energy 
level, and was quiet, calm, talkative, and friendly.  
Furthermore, the treatment records indicate that the veteran 
has been employed, and was married to his second wife for 
eight years as of February 1998.  See treatment records dated 
in October 1992, November 1992, December 1992, February 1993, 
March 1993, April 1993, May 1993, July 1993, August 1993, 
October 1993, January 1994, March 1994, May 1994, August 
1994, September 1994, May 1995, August 1995, October 1995, 
December 1995, January 1996, July 1996, September 1996, 
January 1997, April 1997, June 1997, September 1997, February 
1998, May 1998, and August 1998. 

A January 1996 record includes an assessment by an examiner 
that the veteran had "severe" PTSD symptoms that were 
managed by medication.  Tellingly, this examiner also 
reported that the veteran's affect was warm and flexible; he 
was quiet, calm, talkative, and friendly, and he had no 
homicidal or suicidal thoughts.  Thereafter, a January 1997 
treatment record shows that the veteran's last suicidal 
thought was five years earlier when he put a loaded pistol to 
his head.  His last homicidal thought was one year earlier, 
and he had had a single auditory hallucination two to three 
years earlier.

At a July 1994 VA examination, the veteran gave the history 
of being wounded in Vietnam.  He reported that he had worked 
the previous 17 years as a welder.  He spent his days at work 
or at home.  His only interests, other than work, were his 
car and his yard.  He had two children from his first 
marriage - one 22 years old and one 13 years old.  He 
reported that the younger child lived with him.  He 
complained that he had nightmares about the war that had 
increased in frequency to the point that he had them one to 
three times a week and he had difficulty sleeping.  He 
reported that his dreams made him depressed.  

On examination, he was cooperative, dressed appropriately, 
spoke in a quiet but deliberate way, and was straightforward 
with his answers.  The examiner opined that, despite the 
veteran's past complaints of difficulty concentrating and his 
having only a very rudimentary education, there was no 
evidence of any symptoms of a formal thought disorder or any 
major cognitive processing difficulties.  The examiner opined 
that the veteran was still able to work.

The veteran and his wife thereafter gave testimony at a 
personal hearing at the RO in April 1997.  The veteran 
complained that his adverse symptomatology had increased over 
the previous five years to include nightmares on an almost 
daily basis, flashbacks occurring approximately one to three 
times a week, panic attacks whenever someone walks up from 
behind him, and hypervigilance.  He also reported problems 
with survivor's guilt, a short temper, an inability to go out 
in crowds, decreased concentration, depression, and memory 
loss.  However, while he had had crying spells in the past, 
he had not had any recently.  The veteran reported that his 
wife told him that his nightmares caused him to cry out while 
sleeping and/or caused him to awake yelling.  He testified 
that his flashbacks could be set off by a loud noise.  He 
also stated that, when startled by a sudden noise, he becomes 
very aggressive and will swing and curse at anybody who 
happens to be around him.  The veteran recalled one incident 
when a co-worker walked up from behind him; he panicked as a 
result and chased the co-worker around the factory cursing at 
him.  However, even though on one occasion he actually hit 
someone, these work incidents were never the subject of an 
official report.  His co-workers thought his actions were 
funny and management did not want to become involved.  It was 
then reported that, on one occasion in either 1992 or 1993, 
he sat in a car for forty-five minutes with a gun 
contemplating suicide.  He said that he had considered 
suicide on a number of occasions since 1992.  He last 
considered suicide three weeks prior to the hearing.  
However, he never actually attempted suicide.  He also 
reported homicidal thoughts in the previous five years.  
However, he had never struck anyone.  He also reported that 
he lost his temper easily both at work and at home.  He 
testified that his first marriage lasted seventeen years and 
his current marriage had lasted seven years.  While he never 
struck either wife, he did curse at and hit objects.  He 
continued to hit objects - this acted as a release for his 
anger and prevented him from striking his wife.  He reported 
that he had not lost time from work because of his angry 
outbursts, and he had not had counseling.  The veteran 
characterized himself as a loner and reported that he felt 
most comfortable when he was by himself.  However, he 
indicated that he got along with some of the people he worked 
with.  

The veteran's wife testified that, over the previous few 
years, the veteran's symptoms had become much worse - he 
became angry much easier, he used bad language, and he hit 
things until he settled down.  She described one incident 
when things were so bad that she left the veteran for two 
days.  However, this was the only time she ever left him.  
She also described their marriage as being real good.  She 
reported that the veteran's nightmares had become a lot 
worse.  Specifically, he yelled more in his sleep. 

Thereafter, at a May 1997 VA examination, the veteran 
complained of problems with nightmares every other day, 
problems sleeping, an exaggerated startle response to loud 
noises and people touching him from behind, memory loss, 
anxiousness, and being impatient.  He also reported anxiety 
attacks caused by noise or reminders of Vietnam.  They were 
characterized by increased heart rate, shortness of breath, 
and sweating.  The attacks were infrequent - maybe one every 
two or three months.  He also reported daily intrusive and 
distressing thoughts of Vietnam.  He reported feeling 
depressed once or twice a week but without crying spells.  He 
had occasional suicidal thoughts, but no plan.  He also 
reported frequent feelings of hopelessness.  He reported that 
he was hyperactive and worked himself "into the ground."  
He denied having any hobbies; his only interest was his job.  
He complained of increased irritability and some homicidal 
thoughts but denied any assaultive behavior.  He denied 
having hallucinations, delusions, or flashbacks.  He also 
reported being distrustful of others.  

On examination, he was adequately dressed, as well as alert, 
oriented, cooperative, and responsive.  Speech was normal.  
Psychomotor activity was within normal limits.  Concentration 
was adequate.  Fund of general information, abstract 
thinking, and judgment were intact.  However, his mood was 
anxious and depressed; he appeared tense and restless; he had 
sweaty hands.  His affect was appropriate but restricted, and 
immediate and recent memory was mildly impaired.  However, 
remote memory was intact.  Global Assessment of Functioning 
(GAF) score was 60 - "moderate symptoms and moderate 
difficulties in social functioning."

The veteran appeared at a VA examination in November 1998.  
He stated that he continued to be married and live with his 
second wife and had worked for the same company for almost 22 
years.  The veteran also reported that he worked forty-five 
hours a week, had not lost any time from work that year, and 
had never been counseled or subjected to disciplinary action 
because of his behavior at work.  He complained of daily 
feelings of nervousness lasting approximately two to four 
hours.  These episodes were accompanied by feeling tense and 
possibly a headache.  He reported having "panic attacks" 
brought on by being startled by sudden loud noises or by 
being touched from behind.  These "panic attacks" were 
accompanied by cold chills, a racing heart, and "cussing."  
He reported one incident when he chased a co-worker around 
the factory floor, but came to his senses before he caught 
him.  However, there was no actual fighting and this happened 
on only one occasion.  He described another incident when 
another co-worker, with whom he had worked for 22 years, 
grabbed him from behind and he almost hit him.  The veteran 
also complained of daily intrusive and distressing thoughts 
of Vietnam.  These memories were reported to be very 
detailed.  He reported that he became paranoid in crowds, and 
irritable.  He also had exaggerated startle responses to 
unexpected loud noises, unexpectedly finding someone behind 
him, or unexpectedly being touched from behind.  He noted 
spells of depression which occurred daily to once every three 
or four days.  This feeling of depression could last up to 
three days at a time.  Some crying spells were also reported.  
The veteran reported that suicidal thoughts were always in 
the back of his mind.  These thoughts arose every time he 
became upset, which was approximately every two or three 
days.  He reported that he had only one suicide attempt 
approximately five years earlier when he sat on his bed with 
a loaded pistol.  He also reported that, every time he drove, 
he thought of wrecking his car; however, he had never acted 
on this impulse.  The veteran also reported irritability and 
homicidal ideation.  Specifically, two to three times a month 
someone will cause him to become so upset that he wants to 
hurt or kill that person.  However, he had not actually been 
physically violent towards others since he stopped drinking 
approximately nine years earlier.  The veteran reported 
having a lot of energy and a need to be doing something at 
all times.  He also reported persistent feelings of 
hopelessness.  Additionally, his main interest was his work.  
He also complained of daily feelings of survivor's guilt 
triggered by daily remembrance of his being wounded in 
Vietnam.  He reported having mild insomnia (only three to 
four hours of sleep a night), daily nightmares of his war 
experiences, and "jerking" and hollering in his sleep.  
However, his appetite was good, and his weight was stable and 
within normal limits.  He denied having hallucinations or 
delusions.  However, he had approximately two to three 
flashbacks a year.  At these times, he felt like he was back 
in Vietnam.  The veteran reported a general distrust of other 
people as well as being hypervigilant.  Moreover, he very 
rarely associated with other people, had no close friends, 
and preferred to be by himself or just with his wife.  He 
then reported that he got along well with his wife.  He was 
not attending counseling.

The Board notes that the examiner opined that the "panic 
attacks" described by the veteran did not meet the DSM-IV 
criteria for panic attacks.  Rather, they were "limited 
symptom attacks."  It was reported that the veteran was not 
so continuously depressed that it affected his ability to 
function independently, appropriately, and effectively.  The 
examiner opined that the veteran did not appear to be a 
persistent danger of hurting himself or others. 

On examination, his dress, grooming, and hygiene were good.  
He was alert and fully oriented.  Behavior was appropriate, 
cooperative, and responsive.  Ability to communicate was 
unimpaired.  Speech was spontaneous, clear, relevant, and 
logical.  Psychomotor activity was within normal limits.  
There were no signs of psychotic abnormalities of perception, 
thinking, or thought content.  Moreover, while the veteran 
had complained of loss in short term memory, testing revealed 
no loss of either short or remote memory.  Additionally, 
concentration was good.  Furthermore, his fund of general 
information, abstract thinking, and judgment were intact.  He 
also had no difficulty performing basic activities of daily 
living.  Insight was fair.  However, his mood was anxious.  
Additionally, although his affect was appropriate, it was 
also somewhat restricted.  However, the examiner noted that 
the veteran was able to smile and laugh at appropriate times.  
The examiner opined that, under DSM III, his highest level of 
adaptive functioning in the past year was "fair (This level 
is defined as moderate impairment in either social relations 
or occupational function, or some impairment in both.  In the 
veteran's case, he appears to have moderate impairment in 
social relations and some impairment in occupational 
functioning.)  (DSM-III does not use GAF score);" "DSM-III-
R GAF 60 (Moderate difficulty in social and occupational 
functioning, for example, few friends, conflicts with peers 
or co-workers) (DSM-III-R does not use the highest level of 
adaptive functioning score.);" and "DSM-IV GAF 60 (Moderate 
difficulty in social and occupational functioning, for 
example, few friends, conflicts with peers or co-workers) 
(DSM-IV does not use the highest level of adaptive 
functioning score.)."  

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Before specifically addressing the question of the propriety 
of an increased rating, it should be pointed out that the 
schedular criteria by which psychiatric disability is rated 
changed during the pendency of the veteran's claim.  See 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of the claim for an increase 
must now include consideration of both the old and new 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  (The Board 
notes the veteran was advised of the new criteria in the 
January 1997 supplemental statement of the case.)  

Under the new schedular criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  61 Fed. Reg. 52701, 52702 (Oct. 
8, 1996) (codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998)).  

The criteria in effective prior to those listed above provide 
for a 50 percent rating when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; reliability, flexibility and 
efficiency levels being so reduced as to result in 
considerable industrial impairment.  And, a 30 percent rating 
is assignable when the disability caused definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; and with psychoneurotic 
symptoms which result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

Since the Board must consider whether the veteran would 
qualify for an increased rating under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.  As noted above, the veteran's adverse 
symptomatology for his PTSD was clinically characterized on 
one occasion as "severe" in a January 1996 VA treatment 
record.  However, no explanation was given for such a 
conclusion.  In addressing this question, the Board finds 
that the lack of abnormal findings made during each of the 
above-noted VA examinations to be significant.  Indeed, the 
absence of but a few abnormal mental status findings strongly 
suggests that the January 1996 characterization of "severe" 
impairment is not an accurate reflection of the debility 
experienced by the veteran, at least as this term is used by 
the rating criteria.  This conclusion is further strengthened 
by the November 1998 VA examiner's opinion (after review of 
the entire record on appeal and in reply to the Board's 
February 1998 remand) that the veteran had only "moderate" 
impairment in social relations and "some" impairment in 
occupational functioning.  Moreover, even the January 1996 
findings regarding the veteran's improved functioning belie 
the characterization of "severe" symptoms.

Tellingly, under the older rating criteria, mild industrial 
impairment, the requirement for a 10 percent disability 
rating has been defined as "of moderate strength or 
intensity" and, as applied to disease, "not severe or 
dangerous."  VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1993).  
"Considerable," the criterion for an increased, 50 percent, 
rating means "rather large in extent or degree."  Id.  A 
30 percent rating lies midway between a 10 percent rating and 
a 50 percent rating, implying that "definite" was meant to 
describe a level of impairment of social and industrial 
adaptability approximately midway between mild and 
considerable impairment.  Id.  

The Board notes that, although the veteran has described 
significant problems with maintaining employment due to his 
being easily angered and having interpersonal difficulties, 
this has not been confirmed by the clinical evaluations of 
record.  On the contrary, the record indicates that no 
evidence of either a formal thought disorder or cognitive 
processing difficulty was seen.  Moreover, both the May 1997 
and November 1998 examiners reported that the veteran was 
alert, oriented, cooperative, responsive, had normal speech, 
had psychomotor activity within normal limits, had adequate 
concentration, and had abstract thinking and judgment that 
were intact.  The November 1998 examiner opined that there 
was no sign of psychotic abnormalities.  Furthermore, the 
Board notes that, while the March 1997 examiner reported that 
the veteran's recent and immediate memory was mildly 
impaired, the more recent examination revealed no loss in 
either his short or remote memory.

While the veteran and his wife have described his symptoms as 
causing "severe" impairment, for the reasons noted above, the 
Board finds that the record does not support such a finding.  
The Board notes that a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, the veteran's and his wife's testimony as to the 
severity of PTSD is not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Even though the 
veteran has described significant problems with 
concentration, memory and the like, this has not been 
confirmed by the clinical evaluations of record.  On the 
contrary, the clinical evidence of record indicates that his 
concentration, memory, insight, and judgment are all 
adequate. 

Taking the common understanding of the terms used by the old 
criteria, as explained in VAOPGCPREC 9-93, the Board finds 
that the veteran's symptoms result in overall debility which 
is significantly less in intensity than "considerable" 
disability.  Id.  So much so that it is best described as no 
more than moderately large in degree, and thereby warranting 
no more than the currently assigned 30 percent rating.  Id.  
In other words, the January 1996 VA examiner's classification 
of symptoms is not determinative of the degree of disability.  
38 C.F.R. § 4.130 (1996).  Rather, it is the paucity of 
findings of disabling symptoms, considered along with the 
overall disability picture as set forth in the entire record 
and the more recent VA examiners' opinions that lead the 
Board to conclude that an increased rating is not warranted 
under the old rating criteria.

Turning to the criteria that became effective in November 
1996, the Board finds that an increase above the 30 percent 
rating assigned under the old criteria is not warranted under 
the new.  A 50 percent rating is warranted for reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  As noted above, these are not 
generally characteristics of the veteran's disability.  He 
has had problems with his mood being anxious and depressed, 
his affect being somewhat restricted and appearing tense and 
restless, but these problems have not caused a reduction in 
reliability and productivity as contemplated by the rating 
criteria for a 50 percent rating.

The Board notes that the veteran claimed to have 
uncontrollable homicidal rages.  However, the record on 
appeal is devoid of any evidence that the veteran ever acted 
on his rage, or demonstrated such a problem when being 
observed by psychiatric clinicians.  Moreover, the veteran 
reported that he becomes homicidal approximately two or three 
times a month and on one occasion chased a co-worker around 
the factory floor.  However, he also reported that he had 
been able to control his violent impulses and had not 
physically struck another person since he stopped drinking 
over nine years ago.  Accordingly, his impulses are not only 
controllable, but also controlled, and therefore do not 
appear to adversely affect his occupational functioning 
except perhaps on an occasional or intermittent basis.  
Similarly, the veteran claims that short-term memory and 
concentration have decreased to such an extent that he can 
not remember what he reads in a newspaper a few minutes after 
he stops reading and cannot remember instructions he is given 
at work.  However, as noted previously, the objective medical 
evidence of record does not support the veteran's claim.  As 
previously stated, the November 1998 VA examiner opined that 
the veteran's remote and recent memory was "intact."  
Moreover, while the veteran has reported "panic attacks" 
when startled or touched, the November 1998 VA examiner 
opined that his attacks did not meet the medical definition 
of panic attacks provided for in DSM-IV.  Furthermore, 
despite the veteran's claims of both frequent suicidal and 
homicidal ideation, the November 1998 examiner also opined 
that he was neither a danger to himself or others. 

The record on appeal shows the veteran has been married for 8 
years.  It also shows he has worked for the same employer for 
over 22 years.  Moreover, the veteran reported that his PTSD 
had not caused him to lose time from work, cause a reduction 
in the quality of his work, or cause him to have disciplinary 
problems at work.  While the veteran no doubt had has some 
difficulty in establishing and maintaining effective work and 
social relationships, such difficulties do not rise to the 
level contemplated by the criteria for a 50 percent rating.  
His difficulties, while bothersome, do not appear from the 
record to cause more than an occasional decrease in 
efficiency or intermittent periods of inability to perform 
tasks.  This is particularly so given the veteran's ability 
to interact with family and co-workers, and to perform daily 
activities.

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 30 percent rating, whether evaluating his case under the 
old or new criteria.  See 38 C.F.R. § 4.7 (1996).  Therefore, 
the preponderance of the evidence is against the claim for a 
higher rating for the veteran's service-connected psychiatric 
disability.  



ORDER

An increased rating for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

